Citation Nr: 0117162	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the character of the appellant's discharge makes 
him eligible for VA compensation benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from June 1981 to July 
1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2001, the appellant had a video conference with the 
undersigned Board member.


FINDINGS OF FACT

1.  The appellant was discharged from service in July 1984 
under other-than-honorable conditions.

2.  The appellant was discharged for the good of the service 
for willful and persistent misconduct resulting from being 
absent without leave (AWOL) from February 14 to March 14, 
1984; March 23 to March 26, 1984; and from March 30 to June 
5, 1984.

3.  The evidence does not establish that the appellant was 
insane at the time of commission of the inservice offenses.

4.  The appellant's PTSD is primarily the result of an 
assault in service.


CONCLUSIONS OF LAW

1.  The appellant's discharge from service was under 
dishonorable conditions and is a bar to entitlement to VA 
benefits other than health care and related benefits 
authorized by Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 1131, 5303 (West 1991); 38 C.F.R. §  3.12 
(2000).

2.  The criteria for service connection for PTSD for the 
purpose of receiving VA health care have been met.  
38 U.S.C.A. § 1131 and Chapter 17 (West 1991); 38 C.F.R. 
§ 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Discharge

The appellant seeks entitlement to service connection for 
PTSD for the purpose of receiving compensation benefits.  A 
discharge or release from service under conditions other than 
dishonorable is a prerequisite to entitlement to VA 
compensation benefits.  38 U.S.C.A. § 1131.  Dishonorable 
conditions, however, are not limited to those situations 
where a dishonorable discharge was adjudged.  Camarena v. 
Brown, 6 Vet. App. 565, 567-68 (1994).  A discharge or 
release based on certain offenses, including willful and 
persistent misconduct, is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if the appellant's service 
was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d); Winter v. Principi, 4 Vet. App. 29 (1993).  A 
discharge under dishonorable conditions will not constitute a 
bar to benefits if the individual was insane at the time of 
the offenses causing the discharge.  38 U.S.C.A.  § 5303(b); 
38 C.F.R. § 3.12(d).

In this case, the evidence shows that the appellant 
voluntarily accepted a discharge for the good of the service 
due to charges which had been preferred against him for being 
absent without leave AWOL, a violation of Article 86 of the 
Uniform Code of Military Justice.  The appellant was AWOL for 
several periods, i.e. from February 14 to March 14, 1984; 
from March 23 to March 26, 1984; and from March 30 to June 5, 
1984.  Such actions cannot reasonably be described as either 
isolated or infrequent.  Rather, they represent a willful and 
persistent pattern of behavior that can only be labeled as 
misconduct.  By their very nature, such multiple periods of 
AWOL are the type of offenses that would preclude his 
performance of his military duties and, thus, can not be 
viewed as minor offenses.  See Cropper v. Brown, 6 Vet. App. 
450, 452-53 (1994); see also, Stringham v Brown, 8 Vet. App. 
445, 447 (1995).  Indeed, under the Uniform Code of Military 
Justice, AWOL in excess of 30 days is a severe offense, 
punishable by confinement for up to one year and the issuance 
of either a bad conduct or dishonorable discharge.  Winter v. 
Principi, 4 Vet. App. at 32; Manual for Courts-Martial 
(1984), part IV, para. 10(e)(2)(b) and (c).  Here, the 
appellant was AWOL for approximately 99 days of his service 
time, including one period of AWOL in excess of 30 days.  The 
Board, therefore, finds that the appellant does not fall 
within the exception for a discharge because of a minor 
offense provided by 38 C.F.R.  3.12(d)(4).  

Applicable law also provides that a appellant who was insane 
at the time of committing the acts resulting in discharge 
shall retain eligibility for VA benefits.  38 C.F.R. 
§ 5303(b).  In March 1998, a private psychologist concluded 
that were it not for the sexual assault in December 1981, the 
appellant would not have decompensated and become a 
discipline problem for the Army.  The psychologist does not 
say, however, that the appellant was insane at the time he 
committed the offenses which led to his discharge.  Moreover, 
the psychologist's conclusion is not supported by any 
documentation recorded in service.  Indeed, the appellant's 
service medical records are completely negative for any 
evidence of psychiatric disability of any kind.  Such a 
disability was not clinically reported until September 1985, 
after the appellant's discharge from service.  Moreover, 
records from the appellant's commanding officer, compiled for 
the purpose of the appellant's discharge, indicate that there 
was no reasonable ground to believe that the appellant was, 
at the time of his discharge or at the time of his 
misconduct, mentally defective, deranged, or abnormal.  In 
fact, the military report detailing the circumstances of the 
assault reveals that despite the assault, the appellant had 
continued to consort with those who had assaulted him and had 
refused to accept a transfer to another post in Germany.  
Although he was assigned to a different platoon, he viewed 
the possibility of a reassignment to another post as 
undesirable and felt that he was not being treated fairly 
(see transcript of video conference held in May 2001).  Such 
aspects outweighed his claimed concern for his personal 
safety.  Finally, the Board notes no objective evidence, 
dated prior to his initial period of AWOL in 1984, which 
shows that the appellant was decompensating or had become a 
discipline problem in service.  Rather, his Personnel 
Qualification Record, DA Form 2-1, reveals that he had 
performed well enough to be steadily promoted and to be 
considered an acting sergeant.  In sum, the record 
persuasively shows that the appellant's conduct which led to 
his discharge from service constituted willful and persistent 
misconduct.  Therefore, his discharge must be considered as 
having been under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the Board finds that the 
character of the appellant's discharge is a bar to 
entitlement to VA benefits except for certain health and 
related benefits authorized by Chapter 17, Title 38, United 
States Code. 

In arriving at this decision, the Board notes that in May 
2001, the appellant's representative contended that in 
addition to the assault in service, the appellant sustained 
head injuries in an automobile accident in service which also 
led to his decompensation and offenses for which he was 
discharged from service.  The evidence shows that in December 
1983, the appellant was, in fact, involved in an automobile 
accident in which he sustained a head injury and superficial 
lacerations about the face, head, and upper extremities which 
did not require suturing.  X-rays were normal, and it was 
noted that he had no neurological deficits.  Although he 
subsequently complained of headaches in service, there was no 
competent evidence that the injuries sustained in the 
automobile accident contributed in any way to any period of 
AWOL for which he was discharged from service.  Indeed, the 
only reports of a relationship between the noted automobile 
accident and the subsequent periods of AWOL come from the 
appellant and his representative (see also the transcript of 
the veteran's video conference held in May 2001).  While they 
are qualified to report symptoms that are capable of lay 
observation, they are not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, without more, their theory 
of the case does not provide an exception to the bar to 
benefits.

Although the appellant's representative acknowledged in his 
May 2001 statement that generally benefits were not payable 
to a appellant who was discharged under other than honorable 
conditions as a result of AWOL, he contended that a bar to 
benefits did not apply if there were compelling circumstances 
to warrant the prolonged absence.  He also stated that VA 
should consider the length and character of the service other 
than the period of AWOL and the reasons for going AWOL.  The 
exceptions cited by the representative, however, are 
applicable only in those cases where the appellant has been 
AWOL at least 180 days.  As such, they are not applicable to 
the appellant's claim.  38 C.F.R. § 3.12(c).

II.  PTSD

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons 
with administrative discharges under other than honorable 
conditions for any disability incurred or aggravated during 
active service in line of duty; such benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service termination by a bad conduct discharge or 
when other bars provided in 38 C.F.R. § 3.12 apply.  In 
making determinations of health care eligibility the same 
criteria will be used as are applicable to determinations of 
service incurrence and line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Even if the disease at issue is initially 
diagnosed after the appellant's discharge from service, 
service connection may still be granted, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At the outset of the appellant's claim, service connection 
for PTSD required a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f)(1996).

During the course of the appeal, VA issued changes with 
respect to the criteria for service connection for PTSD.  
Rules and Regulations, Department of Veterans Affairs, Direct 
Service Connection (Post-traumatic Stress Disorder) 64 
Fed.Reg. 32807 (1999) (codified at 38 C.F.R. § 3.304(f)). 
Those changes were effective March 3, 1997.  In such cases, 
VA must consider the claim for service connection for PTSD 
under both sets of regulations and apply that which is most 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991). 

Under the new regulations, rather than a "clear diagnosis" 
of PTSD service connection for PTSD now requires medical 
evidence diagnosing the condition in accordance with VA 
regulation 38 C.F.R. § 4.125[a], i.e., the diagnosis must 
conform to the criteria set forth in the Diagnostic and 
Statistical Manual of the American Psychiatric Association, 
Fourth Edition.  However, there must still be a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 3.304(f).

Although the appellant has various psychiatric diagnoses, the 
most recent evidence from both private and VA examiners shows 
that the appellant has a diagnosis of PTSD which comports 
with both sets of regulations (See, e.g., the report of a 
private psychological examination, performed in March 1998, 
and an addendum to that report, dated in May 2001; the report 
of VA psychological examination, performed in October 1998; 
and the report of a VA psychiatric examination, performed in 
November 1998).  The evidence shows that the stressor 
responsible for that diagnosis was an assault which took 
place in service in December 1981.  The circumstances of that 
stressor are essentially set forth in a May 1982 response 
from the Secretary of the Army to a congressional inquiry.  
At the very least, the evidence is in equipoise, that is, 
there is an approximate balance of evidence both for and 
against the appellant's claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the appellant.  
Accordingly, service connection for PTSD is warranted for the 
purpose of obtaining health care and related benefits 
authorized by Chapter 17 of Title 38, United States Code.  To 
that extent, the appeal is granted.

III.  New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of information sent to the veteran, including the Statements 
of the Case and the Supplemental Statement of the Case, the 
appellant and his attorney were notified evidence necessary 
to substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Such evidence 
included the veteran's service medical records and numerous 
outpatient treatment records from private health care 
providers, as well as the VA.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  VA also made multiple efforts to obtain records 
showing the facts and circumstances concerning the veteran's 
discharge from service, including the veteran's personnel 
records, counseling reports, witness statements, command 
accounts, and disciplinary action taken with regard to the 
December 1981 assault.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support any of the issues on appeal, nor has he contended 
that the VA examinations were inadequate for rating purposes.  
Finally, the Board notes that the veteran has had a hearing 
on appeal at the RO, as well as a video conference with the 
undersigned Board member.  Accordingly, the Board is of the 
opinion that the VA has met its duty to assist the veteran in 
the development of this appeal and that there is no need for 
further development at this time.


ORDER

The claim of eligibility for VA compensation benefits is 
denied.

The claim of entitlement to service connection for PTSD for 
the purpose of receiving VA health care benefits is granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

